Case: 2:20-cv-00027-WOB-CJS Doc #: 39-1 Filed: 01/25/21 Page: 1 of 2 - Page ID#: 332


                                                                              EXHIBIT A
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   COVINGTON

   NICHOLAS SANDMANN, by and                        CASE NO. 2:20-cv-00027-WOB-CJS
   through his parents and natural
   guardians, TED SANDMANN and                      JUDGE BERTELSMAN
   JULIE SANDMANN,
                                                    MAGISTRATE JUDGE SMITH
                 Plaintiff,
   v.                                               AFFIDAVIT OF
                                                    NICHOLAS SANDMANN
   ROLLING STONE, LLC, et al.,

                 Defendants.



         I, Nicholas Sandmann, having been duly cautioned and sworn, state that I have

  personal knowledge of the facts contained in this Affidavit, that I am competent to testify

  in the matters herein, that I am over the age of 18, and that all of the statements contained

  herein are accurate and true, as I verily believe:

         1.     I am the Plaintiff in the above-captioned action.

         2.     I offer this Affidavit in support of the motion to remove L. Lin Wood as my

  attorney of record in the above-captioned action.

         3.     Mr. Wood is currently one of my attorneys of record in the above-captioned

  action.

         4.     I have ended my lawyer-client relationship with Mr. Wood and no longer

  wish to be represented by him in the above-captioned action.

         5.     Attorney Todd V. McMurtry will remain my attorney of record in the above-

  captioned action.




                                                1
Case: 2:20-cv-00027-WOB-CJS Doc #: 39-1 Filed: 01/25/21 Page: 2 of 2 - Page ID#: 333
